Judgment of the Supreme Court, Kings County, dated October 26,1965, insofar as appealed from : (1) affirmed insofar as it is in favor of defendant Daniel Klein, without costs; and (2) reversed insofar as it is in plaintiff’s favor against defendant Madison Park Hospital of Adelphi College, on the law and the facts, action severed and new trial granted as between them, with costs to abide the event unless, within 30 days after entry of the order hereon, plaintiff shall serve and file a written stipulation consenting to a further reduction in the amount of the verdict in his favor to $50,000 and to modification of the judgment accordingly, *738in which event the judgment, as so reduced and modified and insofar as it is in plaintiff’s favor, is affirmed, without costs. In our opinion, on the record presented, the verdict in plaintiff’s favor against the defendant hospital was excessive, even as reduced by the trial court from $85,000 to $65,000, and should be further reduced to the extent indicated herein. Beldoek, P. J., Ughetta, Christ, Rabin and Munder, JJ., concur.